Harwell, J.
In this case no final judgment is excepted to, the only error assigned in the bill of exceptions being upon the judgment sustaining the demurrer to the plea and answer of the defendant and the striking of this plea and answer. Moreover, it does not appear from the bill of exceptions or the record that any final judgment was ever rendered. The bill of exceptions therefore can not be maintained, and the writ of error must be dismissed. Woodall v. Harris, 22 Ga. App. 69 (95 S. E. 377), and cases therein cited.

Writ of error dismissed.


Broyles, P. J., and Bloodworth, J., concur.